Case 2:19-cv-00251-JAW Document 26 Filed 03/18/20 Page 1 of 3                       PageID #: 153




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE

_______________________________________
TERRY R. BAKER and SHANTEL L. BAKER
As personal representatives of the estate of
CHANCE D. BAKER
                                                      Civil Action No.: 19-00251-JAW
               Plaintiffs,

       v.

NICHOLAS GOODMAN, COASTAL PAWN
SHOP, AND JOHN DOE,

               Defendants.

_______________________________________

DEFENDANT LEWISTON PAWN SHOP, INC. d/b/a COASTAL TRADING & PAWN’S
MOTION FOR ENTRY OF FINAL JUDGMENT PURSUANT TO FED. R. CIV. P. 54(b)

       Pursuant to Fed. R. Civ. P. 54(b) Defendant, Lewiston Pawn Shop, Inc. d/b/a Coastal

Trading & Pawn (“Lewiston Pawn” or “Defendant”), respectfully requests that the Court enter

separate and final judgment for Lewiston Pawn.

       On February 19, 2020, the Court granted Lewiston Pawn’s Motion to Dismiss with

respect to Counts V, VI and VII of the Complaint. See Order on Motion to Dismiss Complaint

(ECF No. 24). As set forth more fully in accompanying Memorandum of Law, as Counts V, VI,

and VII were the only claims in the Complaint applicable to Lewiston Pawn, and were based

upon an entirely different theory of liability and factual allegations than the Plaintiff’s remaining

claims in the Complaint, the Court’s Order dismissing those claims constitutes a final ruling, and

there is no reason to delay the entry of judgment with respect to Lewiston Pawn.

       According, for the reasons set forth in accompanying Memorandum of Law, Lewiston

Pawn requests the entry of separate and final judgment pursuant to Fed. R. Civ. P. 54(b).
Case 2:19-cv-00251-JAW Document 26 Filed 03/18/20 Page 2 of 3   PageID #: 154




                                  Respectfully submitted,

                                  LEWISTON PAWN SHOP, INC. d/b/a
                                  COASTAL TRADING & PAWN
                                  By its attorney,


                                  __/s/ Nancy Kelly________________
                                  Nancy Kelly, Esq., Bar No. 007325
                                  GORDON REES SCULLY MANSUKHANI, LLP
                                  21 Custom House Street, 5th Floor
                                  Boston, MA 02110
                                  857-504-2023

                                  John J. Robinson, Esq.
                                  GORDON REES SCULLY MANSUKHANI, LLP
                                  95 Glastonbury Blvd., Suite 206
                                  Glastonbury, CT 06033
                                  860-494-7505

Dated: March 18, 2020
Case 2:19-cv-00251-JAW Document 26 Filed 03/18/20 Page 3 of 3                PageID #: 155




                              CERTIFICATE OF SERVICE

       I, Nancy Kelly, hereby certify that, on this 18th of March, 2020 the foregoing was

electronically filed with the Clerk of the Court and served upon all parties using the CM/ECF

system.

                                                  /s/ Nancy Kelly (007325)
                                                  Nancy Kelly
